Mr. Justice Fairchild delivered the opinion of the Court. Under the act of 6th January, 1857, providing for the redemption, classification and re-issue of outstanding county scrip, which is upon page 925, of Gould)'s Digest, the County Court of Chicot county had made an order calling in its scrip, and pursuant thereto, Campbell, on the 19th of January, 1858, presented an amount of scrip to the court, with a written statement, showing the dates, numbers and amounts of the pieces, to whom, and for what purpose issued, and asked for its classification, and for a re-issue of scrip in the place of the old that might be redeemed or canceled. Campbell seemed to apprehend that his scrip might be canceled by the court without being paid first,, according to its face, and he therefore protested against a cancellation, unless upon payment of the principal and interest of his scrip; it all bearing interest from date, at ten per cent, per annum, from being so expressed on its face. The court classified the scrip, and authorized the treasurer to apply to its payment any unappropriated funds that might be in his hands at the annual settlement of the accounts, two years from the time of the order, but not to pay any back or accruing interest, nor to pay the warrants if they should come through the collector of the taxes; and the court gave Campbell till the next term to accept or to reject the proposition. At the succeeding term, in April, 1858, Campbell filed his refusal to accede to the order of the County Court, and asked for an appeal from its decision, refusing to redeem the scrip by providing for its interest as well as for its principal. The County Court refused to grant an appeal, and Campbell proceeded by mandamus to have the cause transferred to the Circuit Court. In the Circuit Court it was considered as an appeal by the court, and by the parties: the county taking no steps in the case, but to move for the quashal of the alternative writ of, mandamus, and to have the case argued on the merits, when it was fully before the court. The Circuit Court reversed the judgment of the County Court for error, in not ordering the payment of the principal and interest of the scrip. Upon the trial of the case in the Circuit Court, it was of the opinion that Campbell was entitled to unconditional payment of tbe scrip and interest, out of any unappropriated funds in hand at two years from tbe 18th of January, 1858. Tbe classification of tbe scrip, wbicb deferred its. payment for two years, was not objected to by Campbell. Tbe county appealed to .this court. Supposing that tbe County Court bad some good reason for its order, we have searched diligently to find it in some statute relating to the Chicot county levees and scrip, tbis scrip being drawn upon money appropriated for levee purposes, but can find nothing relating to tbe subject. "We see law in the Acts of 1840, authorizing tbe building of levees, but can find no special law that suggests to. us tbe ground upon wbicb tbe County Court repudiated tbe obligations of tbe county; nor do we find any in tbe general law. And if there were reasons founded on public policy, or if there were special equities existing in favor of tbe county against tbe particular scrip presented by Campbell, they have not been communicated to us: and, without assistance, we cannot divine tbe reasons of the rejection oí Campbell’s demand of interest. It is however intimated in tbe order of tbe County Court, that Daniel Gaster and tbe Deceiver of tbe Deal Estate Bank, were holders of Chicot county scrip, and bad made a settlement with tbe court similar to. its proposition to Campbell: but we can excuse Campbell for not bolding these compromises to be acceptable precedents for bis own settlement with tbe county. Two points are taken here by tbe counsel for tbe county: one, that if Campbell came in under tbe call, be must conform to tbe conditions affixed by tbe court making tbe call: tbe other, that if the scrip in suit was levee scrip, tbe County Court could impose such terms thereon as should seem to it to be proper. These do not seem to us. to require tbe judgment of tbe Circuit Court to be reversed, and it is affirmed.